Name: 2009/372/EC: Commission Decision of 8 May 2009 amending the Appendix to Annex VI to the Act of Accession of Bulgaria and Romania as regards certain milk processing establishments in Bulgaria (notified under document number C(2009) 3389) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  Europe;  health;  technology and technical regulations;  agri-foodstuffs;  processed agricultural produce
 Date Published: 2009-05-13

 13.5.2009 EN Official Journal of the European Union L 118/80 COMMISSION DECISION of 8 May 2009 amending the Appendix to Annex VI to the Act of Accession of Bulgaria and Romania as regards certain milk processing establishments in Bulgaria (notified under document number C(2009) 3389) (Text with EEA relevance) (2009/372/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Bulgaria and Romania, and in particular the first subparagraph of paragraph (f) of Section B of Chapter 4 of Annex VI thereto, Whereas: (1) Bulgaria has been granted transitional periods by the Act of Accession of Bulgaria and Romania for compliance by certain milk processing establishments with the requirements of Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (1). (2) The Appendix to Annex VI to the Act of Accession has been amended by Commission Decisions 2007/26/EC (2), 2007/689/EC (3), 2008/209/EC (4), 2008/331/EC (5), 2008/547/EC (6), 2008/672/EC (7), 2008/827/EC (8) and 2009/27/EC (9). (3) Bulgaria has provided guarantees that 48 milk processing establishments have completed their upgrading process and are now in full compliance with Community legislation. Thirty one of those establishments are allowed to receive and process compliant and non-compliant raw milk without separation. They should therefore be included in the list of Chapter I of the Appendix to Annex VI. (4) One milk processing establishment currently listed in Chapter I will process only compliant raw milk and will therefore be considered as an EU-approved milk processing establishment. That establishment should therefore be deleted from the list of Chapter I of the Appendix to Annex VI. (5) The Appendix to Annex VI to the Act of Accession of Bulgaria and Romania should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Appendix to Annex VI to the Act of Accession of Bulgaria and Romania is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 May 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 139, 30.4.2004, p. 55; corrected by OJ L 226, 25.6.2004, p. 22. (2) OJ L 8, 13.1.2007, p. 35. (3) OJ L 282, 26.10.2007, p. 60. (4) OJ L 65, 8.3.2008, p. 18. (5) OJ L 114, 26.4.2008, p. 97. (6) OJ L 176, 4.7.2008, p. 11. (7) OJ L 220, 15.8.2008, p. 27. (8) OJ L 294, 1.11.2008, p. 9. (9) OJ L 10, 15.1.2009, p. 23. ANNEX Chapter I of the Appendix to Annex VI to the Act of Accession of Bulgaria and Romania is amended as follows: 1. the following entries are added: No Veterinary No Name of establishment Town/Street or Village/Region 16 BG 1512029 Lavena  OOD s. Dolni DÃbnik obl. Pleven 17 BG 1612028 ET Slavka Todorova  s. Trud obsht. Maritsa 18 BG 1612051 ET Radev-Radko Radev  s. Kurtovo Konare obl. Plovdiv 19 BG 1612066 Lakti ko  OOD s. Bogdanitza 20 BG 2112029 ET Karamfil Kasakliev  gr. Dospat 21 BG 0912004 Rodopchanka  OOD s.Byal izvor obsht. Ardino 22 BG 2012043 Agroprodukt  OOD gr. Sliven kv. Industrialen 23 0112003 ET Vekir  s. Godlevo 24 0112013 ET Ivan Kondev  gr. Razlog Stopanski dvor 25 0212028 Vester  OOD s. Sigmen 26 0212037 Megakomers  OOD s. Lyulyakovo obsht. Ruen 27 0512003 SD LAF-Velizarov i sie  s. Dabravka obsht. Belogradchik 28 0612035 OOD Nivego  s. Chiren 29 0612041 ET Ekoprodukt-Megiya-Bogorodka Dobrilova  gr. Vratsa ul. Ilinden  3 30 0612042 ET Mlechen puls  95  Tsvetelina Tomova  gr. Krivodol ul. Vasil Levski  31 1012008 Kentavar  OOD s. Konyavo obsht. Kyustendil 32 1212022 Milkkomm  EOOD gr. Lom ul. Al.Stamboliyski  149 33 1212031 ADL  OOD s. Vladimirovo obsht. Boychinovtsi 34 1512006 Mandra  OOD s. Obnova obsht. Levski 35 1512008 ET Petar Tonovski-Viola  gr. Koynare ul. Hr.Botev  14 36 1512010 ET Militsa Lazarova-90  gr. Slavyanovo, ul. Asen Zlatarev  2 37 1612024 SD Kostovi - EMK  gr. Saedinenie ul. L.Karavelov  5 38 1612043 ET Dimitar Bikov  s. Karnare obsht. Sopot  39 1712046 ET Stem-Tezdzhan Ali  gr. Razgrad ul. Knyaz Boris  23 40 2012012 ET Olimp-P.Gurtsov  gr. Sliven m-t Matsulka  41 2112003 Milk-inzhenering  OOD gr. Smolyan ul. Chervena skala  21 42 2112027 Keri  OOD s. Borino, obsht. Borino 43 2312023 Mogila  OOD gr. Godech, ul. Ruse  4 44 2512018 Biomak  EOOD gr. Omurtag ul. Rodopi  2 45 2712013 Ekselans  OOD s. Osmar, obsht. V. Preslav 46 2812018 ET Bulmilk-Nikolay Nikolov  s. General Inzovo, obl. Yambolska 2. the following entry is deleted: No Veterinary No Name of establishment Town/Street or Village/Region 4 1512003 Mandra-1  OOD s. Tranchovitsa, obsht. Levski